Citation Nr: 0801312	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-11 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a right knee disability 
to include as secondary to service-connected left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2006.  This matter was 
originally on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

In November 2007, the RO received a letter from the veteran 
claiming that the May 1981 rating decision should be reversed 
on the basis of clear and unmistakable error.  In addition, 
it appears that the veteran is also claim an increased rating 
for service-connected disabilities including entitlement to a 
total disability evaluation based on individual 
unemployability due to service-connected disabilities (TDIU) 
and an earlier effective date.  Thus, these matters are 
referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310 (a) (2007)) and 
secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder). Allen v. Brown, 7 Vet. App. 439 
(1995).  

Initially, the Board must address the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005)), which imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  A review of the claims file reveals that the 
veteran has not been properly notified of the provisions of 
the VCAA with respect to his claim for a right knee 
disability as secondary to his service-connected left knee 
disability.  The Board notes that the original VCAA notice 
letter sent to the veteran in November 2003 advised the 
veteran of the evidence necessary to substantiate a claim for 
service connection on a direct basis.  The VCAA notice letter 
sent to the veteran in February 2007 advised him of the 
evidence necessary to substantiate a claim for an earlier 
effective date.

In addition, it does not appear that the veteran or his 
representative have been notified in the Supplemental 
Statement of the Case of 38 C.F.R. § 3.310 or the amendment 
to 38 C.F.R. § 3.310, effective October 10, 2006, for the 
purpose of implementing the holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) for secondary service connection on the basis 
of the aggravation of a nonservice-connected disorder by 
service-connected disability.  See 71 Fed. Reg. 52744 (2006). 

Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and the regulation relating to his claim and to 
determine whether all evidence needed to consider the claim 
has been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
information and evidence not of record 
(1) that is necessary to substantiate the 
claim for service connection for a right 
knee disability to include as secondary 
to service-connected left knee 
disability; (2) that VA will seek to 
obtain; and (3) that the claimant is 
expected to provide.  The veteran should 
also be advised to provide any evidence 
in his possession that pertains to the 
claim.  In addition, the veteran should 
be informed that a disability rating and 
an effective date for the award of 
benefits will be assigned if service 
connection is awarded.
 
2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case which 
should include reference to 38 C.F.R. 
§ 3.310 (2007), and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

